Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

    PNG
    media_image1.png
    20
    490
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi, US 20020031547. 

Takagi teach Abstract 




Takagi discloses a composition of rapidly disintegrable tablets, comprising: a solid dispersion in which a poorly water soluble drug is supported on a gel-forming water soluble polymer; and sodium bicarbonate, which is an effervescent preparation, as an agent for improving the disintegration property.  Column 2, [0011]-[0012].  

Note: Claim language ‘foaming component’ relating to the above cited art is based on the following:
Effervescence is the formation of gas bubbles in a liquid by a chemical reaction. An example of effervescence is the release of carbon dioxide which bubbles as a gas from the liquid when limestone chips, which are composed of calcium carbonate, are added to dilute hydrochloric acid.   Alka-Seltzer….

Since all the technical features (claimed elements and their respective functions) of claim 1 are disclosed Takagi, the invention as set forth in claim 1 is obvious to one of skill in the art.   

Dependent claims:
With respect to the additional feature of claim 2, Takagi discloses the solid dispersion in which a poorly water soluble drug is supported on a gel-forming water soluble
polymer (see claim 1 of Takagi). 

With respect to the additional feature of claim 4, Takagi indicates that a rapidly disintegrable property is imparted to a preparation by mixing sodium bicarbonate alone without adding an organic acid (see (see [0010]). 

With respect to the additional feature of claim 6, Takagi indicates that as the gel-forming water soluble polymer, one or more of hydroxypropyl cellulose, hydroxypropyl methylcellulose, methyl cellulose and hydroxyethyl cellulose are mixed and used (see [0009]).

The additional features of claims 5 and 10 differ from those of Takagi in that the former pertains to comprising an anticancer drug as an active ingredient and comprising a polymethacrylate copolymer as a dissolution aid, but Takagi does not explicitly disclose the features. However, it is considered that the features could be readily selected by a person skilled in the art in accordance with purposes.  The use of polymethacrylate copolymers in pharmaceutical formulations as well as in improving stability and solubility is well-known, see for example, US 9693981 (at least claims 16, 19).  

With respect to the additional feature of claim 7, Takagi indicates that the amount of the agent for improving the disintegration property to be added is 0.3 to 1 part by weight on the basis of 1 part by weight of the gel-forming water soluble polymer (see [0024]).


With respect to the additional feature of claim 9, Takagi indicates that a surfactant is added so as to further increase the solubility of the solid dispersion (see [0011], [0021]). 

As noted in the previous action and elaborated above, US 2002003154 teaches a pharmaceutical composition useful for rapid disintegration, which comprises a sparingly soluble medicament held on a gel-forming water-soluble polymer as a solid dispersion, wherein it contains a salt substance that comprises an alkali and a weak or strong acid and has an endothermic standard enthalpy of solution or heat of solution. Since rapid disintegration of the pharmaceutical composition of the present invention and rapid dissolution of the medicament contained in the preparation can be made in the digestive tracts pH-independently, good bioavailability can be attained. 

Therefore the position taken is that all the components in the claimed formulation and their inherent properties/functions are taught in the cited prior art.  As such nothing unobvious is seen in the claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625